Norton, J. delivered the opinion of the Court—Cope, C. J. concurring.
The agreed case states that Cornelius DeBoom (the executor named in the will) filed in the Probate Court a petition for the probate of the will of Romain DeBoom, and filed therein an *73authenticated copy of said will, and that the petition stated all the necessary facts and Avas sworn to, and that due and legal notice was published. It is also shoAvn that a judgment was entered admitting the Avill to probate, and that the will Avas thereupon duly recorded.
If, as is agreed, the petition stated ah the necessary facts, then upon its presentation with a copy of the will, and the publication of due and legal notice, the Court acquired jurisdiction to probate the will, and the judgment of the probate thereafter entered is conclusive. If any irregularities occurred in the proceedings or error in the judgment after jurisdiction was acquired, they could only be corrected by a direct proceeding for that purpose, and cannot be inquired into in this collateral proceeding. (Irwin v. Scriber, 18 Cal. 499; In the Matter of the Estate of Preston Warfield, ante 51.) any error-We do not, however, by this remark, intend to intimate that any error occurred in the probate proceedings.
judgment affirmed. ----* ___A